ZENTA Logo February 9, 2009 Report on Assessment of Compliance with Servicing Criteria (i) Zenta, LLC (f/k/a Global Realty Outsourcing, Inc) (the Company), is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122 (d) of Regulation AB relating to Schedule # 30, dated May 31, 2005 of the Amended and Restated Services Agreement, dated as of June 27, 2003, as amended by Amendment #1 to the Amended and Restated Services Agreement dated as of February 24, 2005 (the Agreement). (ii) Company used the following criteria in paragraph (d) of Item 1122 of Regulation
